M A N D A T E
TO THE COUNTY COURT AT LAW NO. 8 of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 3rd day of
September, 2015, the cause upon appeal to revise or reverse your judgment between

The State of Texas,                                                            Appellant,
                                            v.
Alfredo Zuniga Gonzalez                                                         Appellee.
CAUSE NO. 13-14-00153-CR                                        (Tr.Ct.No. CR-05-4054-H)

was determined; and therein our said Court made its order in these words:

                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the order of the trial court granting Gonzalez’s application for writ of

habeas corpus should be reversed and rendered. The Court orders the order of the trial

court REVERSED and RENDERS judgment that Gonzalez's guilty plea is reinstated.

Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

September 3, 2015.


                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 17th day of November, 2015.




                                                 Dorian E. Ramirez, CLERK